Pecora, J.
This is an application for an order ■ extending the time of the defendant to answer the complaint, and staying from proceeding further in the action until three months after the restoration of peace between the United States and the Empire of Japan. I do not find from the papers and after oral argument *53that the defendant is unable to file its answer. The facts show that such an answer can be interposed at this time. Even though an alien enemy, defendant is entitled to defend this action and have its day in court. The present motion will, therefore, be denied, without prejudice to any application for a stay after the answer is interposed upon a showing that future proper conduct of the defense will be materially impaired by the existence of the. state of war. The answer is to be served within ten days after service of a copy of this order with notice of entry.